UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COOLERIDGE BELL BEY also known as
Carlton Bell,
                           Plaintiff,                                 19-CV-7226 (CM)
                    -against-
                                                                  ORDER OF DISMISSAL
SAVOY PARK APARTMENTS,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. By order dated August 14, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. For the

reasons set forth in this order, the Court dismisses the action for lack of subject matter

jurisdiction.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                         BACKGROUND

        Plaintiff Cooleridge Bell Bey alleges that since 2016, he has lived with his uncle, Fred

Johnson, in the Savoy Park Apartments at 60-61 West 142nd Street. Plaintiff had given Johnson

“one month’s rent and [a] security” deposit and stayed in the apartment as Johnson’s caretaker.

The apartment allegedly has numerous habitability violations. On April 8, 2019, Johnson became

ill and eventually died. Plaintiff brings this action against Savoy Park Apartments and seems to

argue that he has a right to a lease or ownership of the property.

                                           DISCUSSION

        Federal district courts have limited subject matter jurisdiction. Federal jurisdiction is

available only when a “federal question” is presented, 28 U.S.C. § 1331, or when plaintiff and

defendant are citizens of different states and the amount in controversy exceeds the sum or value

of $75,000, 28 U.S.C. § 1332. “[A]ny party or the court sua sponte, at any stage of the

proceedings, may raise the question of whether the court has subject matter jurisdiction.”

Manway Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir.

1983). “If the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,

583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative.”).

        To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Plaintiff does not


                                                  2
invoke the Court’s federal question jurisdiction or assert claims against his uncle’s landlord that

arise under federal law. The Court therefore cannot exercise federal question jurisdiction over

this matter.

        Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

Plaintiff does not plead any facts about where defendant is incorporated or has its principal place

of business, and he therefore fails to demonstrate that the Court has diversity jurisdiction over

this action.

            District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects unless it would be futile to do so. See Hill v. Curcione, 657 F.3d 116, 123–24 (2d

Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because the defects in

Plaintiff’s complaint cannot be cured with an amendment, the Court declines to grant Plaintiff

leave to amend his complaint. 1




        1
         The state courts have general jurisdiction and thus have jurisdiction over landlord-tenant
matters. The Court notes that federal district courts are not authorized to review or exercise
appellate jurisdiction over state court judgments. See McKithen v. Brown, 481 F.3d 89, 96 (2d
Cir. 2007). On August 19, 2019, the Court received Plaintiff’s letter indicating that the state
court clerk rudely rejected papers that he submitted in an action to assert his housing succession
rights on the ground that such documents were improperly formatted. (ECF No. 4.) Plaintiff may
wish to seek assistance with his state court proceedings from nonprofit agencies providing legal
assistance with housing, such as Manhattan Legal Services (917-661-4500) or another agency.


                                                    3
                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed for lack of subject matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 20, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
